Convicted of exhibiting a faro banking game, the appellant prosecutes this appeal.
There are four bills of exception reserved to the action of the court overruling the challenges for cause to certain jurors, as well as to ruling of the court in regard to certain form or phraseology of the questions propounded to one or more of said jurors.
It is not shown that either of the jurors sat on the jury that tried the cause. It should have been shown that appellant exhausted his peremptory challenges, and that thereafter an objectionable juror was *Page 85 
forced upon him. This was not shown by the bill of exception. Willson's Crim. Proc, sec. 2293.
The evidence fully supports the conviction, and there is no reason made to appear why this conviction should be set aside, and the judgment is affirmed.
Affirmed.
Judges all present and concurring.